UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1239



UCHE AMADI,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-784-290)


Submitted:    March 16, 2005                 Decided:   April 1, 2005


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lloyd F. Ukwu, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Papu Sandhu, Senior Litigation Counsel,
Isaac R. Campbell, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Uche Amadi petitions for review of an order of the Board

of Immigration Appeals (Board) denying his motion to reconsider and

reopen.       Having   reviewed   the    decision   of     the   Board   and   the

administrative record, we conclude that the Board did not abuse its

discretion in denying the motion to reconsider and reopen.                       8

C.F.R. § 1003.2(a) (2004) (providing the grant or denial of a

motion to reopen or reconsider is within the Board’s discretion);

INS v. Doherty, 502 U.S. 314, 323-24 (1992); Stewart v. INS, 181

F.3d 587, 595, 596 (4th Cir. 1999).                 Therefore, we deny the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions      are   adequately    presented     in   the

materials     before   the    court   and     argument   would     not   aid   the

decisional process.

                                                                 PETITION DENIED




                                      - 2 -